DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3,5-14 are pending in the application, with claims 2 and 6 withdrawn as directed to nonelected species. Claims 1, 3, 5, 7-14 are examined on the merits below.
Response to Arguments 35 USC § 102
	Applicant’s incorporation of the limitations of claim 4, previously not rejected under this statute have obviated previous rejection of claims 1, 12-14 and therefore this basis of rejection is withdrawn.
Response to Arguments 35 USC § 103
	Applicant's arguments filed 03-08-2022 have been fully considered but they are not persuasive.
In arguments section applicant presents conclusory statements which allege that the cited references do not disclose all of the elements of the claimed methods and therefore do not contain disclosure which would prompt a skilled artisan to modify them in a way that arrives at the claimed methods. However, applicant provides no direction as to which elements are not disclosed, and why the combination of references would not be obvious to one of ordinary skill in the art and/or there would be no reasonable expectation of success in doing so.  In regards to a reasonable expectation of success applicant is reminded that the expectation of success need not be absolute (MPEP 2143.02 I).  As explained in the rejection, considering the disclosure of Eshhar which discloses Treg cells modified to comprise a T-body type of chimeric antigen receptor which target antigen present on B cells (MHCII) which may be utilized to treat GVHD and other immunoinflammatory diseases, the disclosure of June which likewise teaches modification of T reg cells with chimeric antigen receptors directed to B cell antigen such as CD19, and the disclosure of both Lim (2005) and Nakasone (2015) which describe the ability of Treg to modulate (suppress) B cell response in germinal centers (Lim) and the importance of antibody response in the etiology of chronic graft versus host disease (Nakasone) one of ordinary skill in the art at the time of claimed invention would be aware of this information and be motivated to utilize a CD19 targeted (for example) chimeric antigen receptor T reg cells for the purposes of targeting suppressing T reg cells to B cells which may be responsible for the production antibodies which contribute to the maintenance of chronic GVHD, thus beneficially modulating the disease condition. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Eshhar et al (WO20008095141, of record) and further in view of June et al (WO2014012001A2, of record), Lim et al (Journal of Immunology,2005 pp. 4180-4183, of record), and Nakasone et al (International Journal of Hematology (2015) 101:438–451, of record).  Instant claim one describes the treatment of an autoimmune or alloimmune disease in a human subject with a pharmaceutical composition comprising a population of purified Treg cells which have been modified to comprise a chimeric antigen receptor construct directed to ligands expressed on B lineage cells. The antigen selected is CD19 and the various additional components of the chimeric antigen receptor are described. In regards to the new limitations of the additional components of the chimeric antigen receptor comprises a signal peptide, antigen binding region, hinge region, transmembrane domain , and signaling domain, the disclosure of Eshhar describes a chimeric signaling molecule may comprise a leader (L), antigen binding domain (VL-VH), hinge (H-CD28 derived), Transmembrane (TM-CD28 derived), and intracellular signalling domains (FcRgamma+CD28 costimulatory) (figure 1).  In regards to claim 1, the disclosure of Eshhar describes the use of chimeric antigen receptor modified (“T-Bodies”) CD4+CD25+ Tregs for the treatment of a variety of autoimmune and alloimmune diseases (p20, 3-11). The chimeric receptor as such is comprised of a scFv binding moiety (derived from an antibody) (p20, 16-23). The cells may comprise a receptor that is directed to MHC molecule (an antigen found on B cells) (Claim 27) and the disease that is treated may be GVH disease (p31 18-25), a common occurrence in human organ transplant and bone marrow transplant situations.   limitation introduced in from cancelled claim 4 that certain B cell specific antigens would be the target of the chimeric receptor modified T cells including the CD19 as the elected species, and the claim 5 elected species of chronic GVHD the disclosure of Eshhar does not particularly point out that this specific antigen (CD19) present on B cells may be targeted by the chimeric receptor, nor does it particularly describe treatment of cGVHD utilizing such a targeted receptor. Eshhar does however describe that Treg cells can be specific for effector cells or cells of hematopoietic lineage that participate in inflammation in order to suppress an inflammatory condition or undesired immune response (Eshhar p16-17). The disclosure of Nakasone et al describes that the effector immune B cells may are implicated in the pathophysiology of cGVHD (p 440) and that inhibiting (through varied mechanisms) the B cell immune response directly through B effector cells is an effective interventional treatment for chronic GVHD (p441-442). The disclosure of Lim presents data supporting a direct role for Tregs in the suppression of B cell humoral responses through direct inhibition of Ig class switch recombination in germinal centers of lymph nodes (introduction). This characteristic of Treg cells is described as important in maintaining immune tolerance in the immune globulin (antibody) response (discussion, p4183) as such important in preventing certain types of autoimmunity from occurring.  The disclosure of June provides previously validated (clinically utilized) CD19 antigen targeted chimeric antigen receptors that are disclosed as useful in the treatment of GVHD (p3, 10-15). It would therefore be obvious to utilize the well characterized CD19 antigen targeted CAR (B cell targeted) described by June and Eshhar, comprised in Treg cells as in the reference of Eshhar, for the purposes of beneficially targeting pathogenic B cells in a chronic GVHD disease setting as would be effectively disclosed by Lim described above to achieve the effect of inhibiting B cell effector cell responses directly, inhibiting downstream autoantibody production implicated in the pathology of the cGVHD as described by Nakasone. In regards to the claims 10 and 11 the disclosure of Eshhar et al further describes that the typical effective dose is between 10^6 and 10^11 (p42 23-26) Treg cells per injection or intravenous (p43, 11) infusion. If one would assume a weight of a human to range from 10kg-100kg for instance one would find that these ranges encompass the instantly claimed ranges in claims 10 and 11 on a cells/kg basis. Eshhar further describes that the dose regimens for such therapeutically effective numbers of modified Treg cells may be modified to individual needs and effective amounts may be obviously modified empirically by those of ordinary skill in the art without undue experimentation (p42, 13-23). 
  In regards to claims 7 and 8 the disclosure of Eshhar describes that it is known in the art that engagement of antigen (in this case the chimeric receptor) and delivery of intracellular signals that include for example CD3zeta and CD28 and or 4-1BB signals results in enhanced survival of said engaged cells thereby resulting in strong antigen specific CD4+ T cell memory (p37-38, last paragraph-first paragraph). Additionally, for example with respect to in-vivo proliferation of modified Treg cells the disclosure of Eshhar additionally describes that (p57 example IV), TNP-redirected (comprising a CAR) Treg cells illustrated in-vivo proliferation when exposed to activation by antigen. It would be therefore be obvious to expect that similarly activated (through the B cell targeted T cell receptor) chimeric antigen receptor comprising T cells would similarly proliferate and form memory Treg cells upon continued exposure to antigen (on resident B cells such as MHC antigen) in-vivo in human patients. 
With respect to the claims 12-14 the disclosure of Eshhar describes the particular parameters of the antigen binding domain of the chimeric antigen receptor and preferred route of administration as described above.
	With respect to claim 9 Eshhar is silent with respect to persistence of chimeric antigen receptor transduced Treg cells in humans that may be infused with said cells, in the time frame of 3 months to 3 years after infusion. The disclosure of June as previously described investigates the persistence of CD19 transduced T cells in patients infused with said cells for purposes of treating B cell cancers. The disclosure of June et al, as previously described would include Treg cells and these cells were found to persist in the subject for up to 18 months (p28, 30-34; p29, 1-5; figure2; fig8). It would therefore be obvious to expect that cells derived from a “purified” population of modified Treg cells would similarly survive at some level in the subject, even at low levels as the instant claim does not particularly require any limitation of specific percentages, or numbers.
 With respect to claim 3 the disclosure of Eshhar does not particularly disclose allogeneic derived cell preparation of Treg cells. However as previously described the disclosure of June et al describes that chimeric receptor redirected T cells directed to a B cell antigen may be derived from autologous or allogeneic sources. It would be obvious to utilize allogeneic T cells as a source of Treg in cases where it may not be possible to isolate said Treg from a patient suffering from a graft versus host disease or autoimmune disease in sufficient numbers
Conclusion
Summary: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644